                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 SHASTA KRAMER, individually and on
 behalf of all others similarly situated;
 DOUGLAS KRAMER,                                                           No. 3:17-cv-00496-SB

                 Plaintiffs,                                             OPINION AND ORDER
          v.

 RAY KLEIN, INC.; DOES 1-10
 INCLUSIVE,

                 Defendants.


MOSMAN,J.,

         On December 12, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation ("F&R") [ECF 56], recommending that I grant Defendant Ray Klein's Motion

for Summary Judgment [ECF 45] and dismiss this case without prejudice. No objections were

filed.

                                      LEGAL STANDARD

         The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121



1 - OPINION AND ORDER
(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F&R, I agree with Judge Beckerman's reasoning and conclusions.

Therefore, I ADOPT the F&R [56] as my own opinion. I GRANT Defendant Ray Klein's

Motion for Summary Judgment [45] and DISMISS this case without prejudice against all named

defendants. All pending motions are DENIED as moot.

       IT IS SO ORDERED.

       DATED this --~ay of January, 2020.




2 - OPINION AND ORDER
